OPINION
  "THE LOWER COURT ERRED IN DENYING APPELLANT CITY OF TOLEDO IMMUNITY FROM LIABILITY PURSUANT TO R.C. CHAPTER 2744, SPECIFICALLY, R.C. SECTIONS 2744.02(B)(1)(a) AND  2744.01(A)."
It is undisputed that in the early morning hours of December 29, 1995, appellee was involved in an automobile accident with a Toledo police cruiser driven by Officer Kenneth W. DeWitt. Specifically, Officer DeWitt was on patrol when he pulled out onto Main Street from a side street. Appellee, traveling eastbound on Main Street, was unable to stop in time to avoid hitting the cruiser. On October 10, 1996, appellee filed a negligence action against the city of Toledo. On October 31, 1997, the city moved for summary judgment arguing there was no genuine issue of material fact regarding the city's immunity from suit pursuant to  R.C. 2744.02(B)(1)(a) which states that a political subdivision is immune from liability when a police officer is responding to an emergency call. At issue in this case is whether or not Officer DeWitt's purpose in driving onto Main Street amounted to an "emergency call" as that is defined in the revised code.
We have thoroughly reviewed the record in this case as well as the relevant statutory and case law. Applying the summary judgment standard, we conclude that the well-reasoned opinion and journal entry of the Honorable James D. Bates properly determines and correctly disposes of the material issues in this case. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's sole assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.
Melvin L. Resnick, J.
James R. Sherck, J.
Richard W. Knepper, J.
CONCUR.